Citation Nr: 0617265	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to April 
1946.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was transferred to the Board by the Atlanta, 
Georgia VA RO.


FINDINGS OF FACT

1.  At the time of his death in February 2002, the veteran's 
service-connected disabilities were left ear hearing loss, 
evaluated as 100 percent disabling since September 1993 and 
10 percent disabling since March 1980, and two other 
disabilities, otitis externa and malaria, each evaluated as 
noncompensably disabling.

2.  Service connection was not in effect for the hearing loss 
of the veteran's right ear.  

3.  In a June 1994 rating decision, the Waco, Texas VA RO 
granted an increased disability rating for the veteran's 
service-connected left ear hearing loss to 100 percent 
effective from September 21, 1993.

4.  The RO correctly applied the statutory and regulatory 
provisions extant at the time of the June 1994 decision. 


CONCLUSION OF LAW

The basic criteria for entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist
The appellant's claim was adjudicated by a rating decision in 
January 2003.  A letter sent to the appellant in January 
2004, provided notice regarding what information and evidence 
was needed to substantiate the appellant's claim, what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the notice in January 2004 was harmless error.  While the 
notice provided to the appellant in that letter was not given 
prior to the first RO adjudication of the claim, the notice 
was provided by VA at that time, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the appellant's claims were re-adjudicated by a May 
2004 Statement of the Case and a March 2006 Supplemental 
Statement of the Case (SSOC).  These actions essentially 
cured the error in the timing of the notice.

The appellant was not provided with notice of the type of 
evidence necessary to establish an effective date for 
entitlement to the benefits sought on appeal.  Even though 
the notice was inadequate regarding this element, there is no 
prejudice to the appellant in issuing a final decision 
because notice as to the assignment of an effective date is 
not required because the appellant's claim is being denied 
and the matter of an effective date is moot.  No effective 
date is being set in this decision.

As for VA's duty to assist, the veteran's service medical 
records and VA medical records have been obtained.  There is 
no indication that relevant (i.e., pertaining to treatment 
for the disabilities involved in the veteran's death) records 
exist that have not been obtained.  Because the appellant 
does not allege that the cause of the veteran's death is 
service connected, it is not necessary to obtaining a medical 
opinion in order to decide the claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further, VA's efforts have substantially 
complied with the instructions contained in the February 2006 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further development and further expending of VA's 
resources is not warranted.  At a January 2006 hearing, the 
Board granted the appellant's motion to advance this case on 
the docket due to her advanced age.  38 C.F.R. § 20.900(c) 
(2005).

Analysis
The veteran died in February 2002, at the age of 81.  The 
immediate cause of the veteran's death was pulmonary fibrosis 
due to (or as a likely consequence of) prostate cancer.  At 
the time of his death, the veteran's service-connected 
disabilities were left ear hearing loss, evaluated as 100 
percent disabling, and two other disabilities, otitis externa 
and malaria, each evaluated as noncompensably disabling.  The 
appellant does not allege, nor does the evidence show, that 
the cause of the veteran's death was service connected.  

The law provides that even when a veteran's death is not 
determined to be service connected, a surviving spouse may 
still be entitled to DIC if certain circumstances are met.  
As pertains to the present appeal, even though the veteran's 
death is not alleged to be service connected, the appellant 
may be entitled to DIC if the evidence demonstrates that the 
veteran was entitled to receive compensation at a total 
disability rate for a period of at least ten years preceding 
death.  Specifically, 38 U.S.C.A. § 1318 provides:

(a) The Secretary shall pay benefits 
under this chapter to the surviving 
spouse and to the children of a deceased 
veteran described in subsection (b) of 
this section in the same manner as if the 
veteran's death were service connected.

(b) A deceased veteran referred to in 
subsection (a) of this section is a 
veteran who dies, not as the result of 
the veteran's own willful misconduct, and 
who was in receipt of or entitled to 
receive . . . compensation at the time of 
death for a service-connected disability 
rated totally disabling if-(1) the 
disability was continuously rated totally 
disabling for a period of 10 or more 
years immediately preceding death; (2) 
the disability was continuously rated 
totally disabling for a period of not 
less than five years from the date of 
such veteran's discharge or other release 
from active duty; or (3) the veteran was 
a former prisoner of war.

38 U.S.C.A. § 1318 (emphasis added).
In the present case, the veteran did not have a service-
connected disability rated at 100 percent for the ten years 
immediately preceding his death, nor was he rated totally 
disabled for five years following his discharge from service.

The question in this appeal is whether the veteran was 
"entitled to receive" compensation for a service-connected 
disability rated at 100 percent for at least ten years prior 
to his death.  Under 38 C.F.R. § 3.22(b), "entitled to 
receive" means, in pertinent part, that the veteran filed a 
claim for disability compensation during his lifetime and 
that the veteran "would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling . . . but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime."  38 C.F.R. § 3.22(b), 
as amended by 70 Fed. Reg. 72211, 72220 (Dec. 2, 2005) 
(emphasis added).

At the time of the veteran's death in February 2002, the 
veteran had been in receipt of compensation for a service-
connected disability continuously rated totally disabling for 
a period of approximately eight years and five months-less 
than ten years-immediately preceding his death.  In a June 
1994 rating decision, the Waco, Texas VA RO had granted an 
increased disability rating for the veteran's service-
connected left ear hearing loss to 100 percent effective from 
September 21, 1993.

At a January 2006 hearing, the appellant's representative 
essentially argued that in its June 1994 rating decision, the 
Waco, Texas VA RO had committed clear and unmistakable error 
in the assignment of the effective date of the total rating 
and that the veteran had been entitled to receive 
compensation for a total rating for his service-connected 
left ear hearing loss from September 18, 1989, the date of a 
VA examination, which was more than ten years prior to the 
veteran's death and which showed an increase in the service-
connected disability.

The application of the law to the facts as shown at the time 
of the June 1994 rating decision does not support the 
appellant's contention.  There is no evidence of clear and 
unmistakable error in June 1994 rating decision because the 
veteran did not meet the criteria for an increased disability 
rating prior to September 21, 1993.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1993).  
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average, which is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Tables VI and VII are 
provided here for the appellant's convenience.
Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT 
(DIAGNOSTIC CODE 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

Significantly, at the time of the June 1994 rating decision, 
if impaired hearing was service-connected in only one ear, 
unless the veteran was totally deaf in both ears, the non-
service-connected ear would be evaluated as normal.  
38 C.F.R. § 3.383(a)(3) (1993); see VAOPGCPREC 32-97.

Looking at the September 1989 VA audiological evaluation 
pointed to by the appellant's representative, based on a 
speech recognition score of 20 percent for the left ear and a 
puretone threshold average for the left ear of 98 decibels, 
Table VI indicates a designation of Level "XI" for the 
service-connected left ear hearing loss.

The veteran was never service-connected for his right ear 
hearing loss, and in September 1989 the veteran was not 
totally deaf in his right ear.  Results of the examination of 
the right ear show a speech recognition score of 56 and a 
puretone threshold average of 84 decibels. (The puretone 
threshold average of 84 decibels was achieved by averaging 
the air conduction results at 1000, 2000, 3000, and 4000 
hertz.  During the September 1989 examination, these results 
were 55 decibels at 1000 hertz, 80 decibels at 2000 hertz, 
and 100 decibels recorded at 3000 and 4000 hertz.)  The 
appellant's representative is correct that this would result 
in a designation of Level "VIII" if the veteran's hearing 
loss in his right ear had been service connected.  As noted, 
service connection was not established for the veteran' 
hearing loss in the right ear and because his hearing loss 
was not total in that ear, a designation of Level "I" for 
normal hearing was assigned for the right ear.  

When applied to Table VII, the numeric designations of "I" 
for the better ear and "XI" for the poorer ear translated 
to only a 10 percent disability rating.  38 C.F.R. § 4.85 
(1993).  The veteran's representative has asserted that the 
veteran's service-connected left ear hearing loss should have 
been evaluated as at least 70 percent disabling effective 
from September 1989; however, as explained above, assigned a 
70 percent disability rating so would have been an incorrect 
application of the law.  The argument by the appellant's 
representative appears to be inaccurately premised upon the 
proposition that the veteran's right ear hearing loss was 
service connected.

At the time of the June 1994 rating decision, there was no 
evidence to support the assignment of a disability rating 
greater than 10 percent prior to September 21, 1993.  Thus, 
the assignment of September 21, 1993, as the effective date 
for the grant of a 100 percent disability rating was not 
clearly and unmistakably erroneous.  The RO correctly applied 
the statutory and regulatory provisions extant at the time of 
the June 1994 decision.  

The veteran was not entitled to receive compensation for a 
service-connected disability rated at 100 percent for at 
least ten years prior to his death.  The veteran was not 
continuously evaluated as 100 percent disabled during the ten 
years prior to his death.  The veteran was not continuously 
evaluated as 100 percent disabled from the time of his 
discharge from service in April 1946 to his death.  The 
veteran was not a former prisoner of war.  Therefore, under 
the law, the appellant's claim must be denied.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


